Citation Nr: 0328884	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-20 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred between October 1990 and 
April 1991, to include whether a timely claim for this 
benefit was filed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 determination of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fort Harrison, Montana.

In light of the following decision of the Board, finding that 
the veteran submitted a timely claim for payment or 
reimbursement of unauthorized private medical expenses 
incurred between October 1990 and April 1991, this claim will 
be remanded to the RO for appropriate action.



FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses in 
connection with treatment for various complaints, to include 
cervical spine and shoulder impairment, between October 1990 
and April 1991.

2.  The veteran requested reimbursement for these periods of 
medical treatment; however, these requests were disapproved 
because the claimed conditions were not service connected.

3.  Service connection for cervical spine injury, 
chest/ribcage injury, and thoracic outlet syndrome effective 
from April 1990 was established by rating decision dated in 
December 1998.  The veteran was notified of the decision on 
January 14, 1999.  

4.  The veteran's request to reopen his claim for payment or 
reimbursement of the unauthorized medical expenses incurred 
from October 1990 to April 1991 was received by VA in May 
1999.



CONCLUSION OF LAW

The veteran's request to reopen his claim of entitlement to 
payment or reimbursement of unauthorized medical expenses 
incurred between October 1990 and April 1991, was timely 
filed.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. §§ 17.120, 
17.126, 17.129 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
The Board notes that it is unclear whether or not the revised 
provisions of the VCAA apply in claims adjudicated under 
Chapter 17, Title 38 of the United States Code.  There is no 
indication in the VCAA that Congress intended the act to 
revise the unique, specific claim provisions of 38 C.F.R. 
§§ 17.123-17.132.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002).  Notwithstanding this uncertainty, the Board has 
considered this new legislation with regard to the issue on 
appeal.  The Board finds, given the favorable action taken 
herein, that no further assistance in developing the facts 
pertinent to this limited issue is required at this time.

Review of the claims file reflects that, from October 5, 
1990, to April 20, 1991, the veteran received private medical 
treatment and hospitalization for various disorders, to 
include cervical spine and shoulder complaints, which were 
not authorized by VA.  Requests for payment or reimbursement 
of these expenses were submitted to VA and such requests were 
denied on the basis that the disorders for which treatment 
was rendered were not service connected.  

In July 1993, the veteran was notified that the schedular 
evaluation for his service-connected post-traumatic stress 
disorder (PTSD) had been increased to 100 percent, effective 
from January 1990.

In a December 1998 rating decision, the RO granted service 
connection for cervical spine injury, chest/ribcage injury, 
and thoracic outlet syndrome effective from April 1990.  The 
veteran was notified of this determination in January 1999.

In May 1999, the veteran requested that his claim for payment 
or reimbursement of the unauthorized medical expenses 
incurred from October 1990 to April 1991 be reopened on the 
basis that the medical treatment for which he was requesting 
payment or reimbursement were now service connected.  

In November 1999, the veteran was notified that his May 1999 
claim for payment or reimbursement of unauthorized medical 
expenses incurred between October 1990 and April 1991 was not 
timely filed.  Specifically, the RO determined that, inasmuch 
as the July 1993 rating decision had granted an increased 
evaluation of 100 percent disabling for PTSD, effective from 
January 1990, the veteran was eligible for reimbursement of 
medical expenses at this time and he had two years from the 
date of this rating decision to submit a request for such 
reimbursement.  Accordingly, the veteran had until July 1995 
to request reimbursement, and, because he did not submit this 
request until May 1999, the request was untimely and must be 
denied.

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, the record must show that (1) such care or services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; (2) for an 
adjudicated service-connected disability, or for a 
nonservice-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; and (3) VA or other Federal facilities were not 
feasibly available; and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Claims for payment or reimbursement of medical expenses not 
previously authorized must be timely filed.  In the case of 
care or services rendered prior to a VA adjudication allowing 
service-connection, the claim must be filed within two years 
of the date the veteran was notified by VA of the allowance 
of the award of service-connection.  38 C.F.R. § 17.126.  
When a claim for payment or reimbursement of expenses of 
services not previously authorized has not been timely filed 
in accordance with the provisions of 38 C.F.R. § 17.126, the 
expenses of any such care or services rendered prior to the 
date of filing the claim shall not be paid or reimbursed.  
38 C.F.R. § 17.129.

Having reviewed the complete record, the Board finds that the 
appellant's request to reopen his claim for payment or 
reimbursement of private medical expenses was timely filed.  
As discussed above, the veteran was initially notified of the 
grant of service connection for cervical spine injury, 
chest/ribcage injury, and thoracic outlet syndrome in a 
letter from the RO dated January 14, 1999.  Notwithstanding 
the grant of the 100 percent disability rating for service-
connected PTSD in July 1993, 38 C.F.R. § 17.126 specifically 
states that, in the case of care or services rendered prior 
to a VA adjudication allowing service connection, the claim 
must be filed within two years of the date the veteran was 
notified by VA of the allowance of the award of service 
connection.  Accordingly, inasmuch as the veteran was 
notified that service connection for cervical spine injury, 
chest/ribcage injury, and thoracic outlet syndrome had been 
grated in January 1999 and his request to reopen his claim 
for payment or reimbursement of the unauthorized medical 
expenses incurred from October 1990 to April 1991 was 
received by VA in May 1999, it was filed within two years of 
the date the veteran was notified by VA of the allowance of 
the award of service connection and it is timely.  



ORDER

The claim for payment or reimbursement of unauthorized 
private medical expenses incurred between October 1990 and 
April 1991 was timely filed.  


REMAND

In light of the determination of the Board that the veteran's 
claim for payment or reimbursement of unauthorized private 
medical expenses incurred between October 1990 and April 1991 
was timely filed, this case must be remanded to the RO for 
further action to insure compliance with the provisions of 
VCAA and readjudication in accordance with 38 U.S.C.A. § 1728 
and 38 C.F.R. § 17.120.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA.  The RO should advise 
him of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  The 
RO should further advise him of the 
appropriate period of time within which 
any additional information or evidence 
must be received.  

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record in order to determine whether 
reimbursement of unauthorized medical 
expenses, incurred between October 1990 
and April 1991, is warranted.  If any 
remaining benefit sought is not granted 
to the veteran's satisfaction, the RO 
should issue an appropriate supplemental 
statement of the case.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is 
required of the veteran until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



